             -
     .....
                  "                                                                                                                                                 \\
                 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1of1



                                                        UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                 v.                                             (For Offenses Committed On or After November 1, 1987)


                                        Manuel Charco-Osorio                                    Case Number: 3:19-mj-21713

                                                                                                Ellis M Johnston
                                                                                                Defendant's Attorney


                 REGISTRATION NO. 84834298
                 THE DEFENDANT:
                  ISi pleaded guilty to count(s) 1 of Complaint
                                                            -~~--'-~~~~~~~~~~~~~~~~~~~~~~~


                  D was found guilty to count(s)
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                 Title & Section                        Natnre of Offense                                                         Connt Number(s)
                 8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                               1

                  D The defendant has been found not guilty on count(s)
                                                                                           ------------------~

                  D Count(s)                                                                        dismissed on the motion of the United States.

                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                                                   0 TIME SERVED                             ~-----        \5                         days

                   t:8:I Assessment: $10 WAIVED                    t:8:I Fine: WAIVED
                   t:8:I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                   D Court recommends defendant be deported/removed with relative,                                                         charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

I
                                                                                              Wednesday,_Ap_ril 24, 2019
'.                                                                                            Date oflmposition of Sentence

                                        /    --?~<·--
                 Received          f/   >7')                 I             ~:~i.ED
                                D0SM        (_~·
                                                                                                 0RABI!E R0BERT N. BLOCK
                                                                            APR 2 4 2019      UNUTED STATES MAGISTRATE JUDGE

                                                                 CL.ERK, U.S. D!STRICT COURT
                 Clerk's Office Copy                         SOUTHEilil Dl5Tl'dCT OF c,\LfFORNIA    I                                        3:19-mj-21713
                                                             BY___· - - - - · -            DEPUTY
